Title: To James Madison from William Riggin, 6 October 1802 (Abstract)
From: Riggin, William
To: Madison, James


6 October 1802, Trieste. Acknowledges JM’s letter of 18 Mar. [not found], enclosing his commission as U.S. consul at Trieste. “I accept with sentiments of real gratitude, this important trust.… I have exhibited my credentials to the Government of this place to be forwarded to the Court of Vienna and ratified accordingly. When I have notice of this being effected, I shall again do myself this Honor.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 1 p. Cover marked “Reced & forwarded by your Hble Servts Jas. Mackenzie & A Glennie London 22 Janry 1803”; postmarked Philadelphia, 28 Feb. Docketed by Brent.



   
   A full transcription of this document has been added to the digital edition.

